Exhibit 2121 Sage Road, Suite 200 Houston, Texas 77056 Phone713.625.7800 Fax713.625.7890 NEWS RELEASE FOR IMMEDIATE RELEASE October 14, 2009 EXOBOX ANNOUNCES IT HAS ENTERED INTO A LETTER OF INTENT TO ACQUIRE $22.5 MILLION OF PROVEN RESERVES HOUSTON, TEXAS (OCTOBER 14, 2009) – Today Exobox Technologies Corp. (the “Company”) announced that one of its board members has identified and assisted management in entering into a non-binding letter of intent to acquire 15 income producing oil & gas wells in the Clinton and Marcellus Shale region in Ohio from a private oil & gas company.
